Citation Nr: 1243629	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) this appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1955 to October 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2005 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a low back disability, a right shoulder disability, and for a left shoulder disability.  

In July 2009, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claims file.  

At the May 2010 RO hearing, the Veteran's representative apparently raised the issue of entitlement to service connection for a cervical spine (or neck) disability.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

In January 2012, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The Veteran's current low back disability was not present during service or for many years thereafter, and was not caused by any incident of service.  

2.  The Veteran's current right shoulder disability was not present during service or for many years thereafter, and was not caused by any incident of service.  

3.  The Veteran's current left shoulder disability was not present during service or for many years thereafter, and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

April 2005 and May 2005 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim was subsequently readjudicated, most recently in an August 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  His VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in July 2009.  VA examinations were conducted in January 2012, with an additional addendum opinion obtained in February 2012 regarding the issues of entitlement to service connection for right and left shoulder disabilities; the Veteran has not argued, and the record does not reflect, that these examinations/opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

I.  Low Back Disability

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he served as an ammunition specialist and as an assistant gunner during service and that he was required to left heavy ammunition by himself which caused low back problems.  The Veteran reports that he was involved with 105 Howitzers, 155 Howitzers, and 8-inch Howitzers and that he had to load ammunition for those weapons.  He essentially indicates that he suffered from low back problems during service and since service.  

The Veteran had active service from October 1955 to October 1958.  His DD Form 214 lists his occupational specialty as a field artillery crewman.  

His service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

The first post-service evidence of record of a low back disability is in September 1983, almost twenty-five years after discharge.  

A September 1983 VA treatment entry indicates that the Veteran was seen for complaints of back pain and shoulder pain.  The Veteran reported that the pain would gradually come and go.  He was prescribed Tylenol as the occasion required.  A diagnosis was not provided.  

A July 1984 report from M. D. Kritzer, M.D., apparently prepared for the Veteran's private attorney regarding a legal claim against his private employer, indicates that the Veteran served in the Army from October 1955 to October 1958 and that he was honorably discharged.  It was noted that the Veteran served in the artillery.  Dr. Kritzer reported that the Veteran's work history included working as a janitor at a hospital from April 1963 to July 1964, and that he subsequently worked as a laborer until May 1967 manufacturing carpet cushions.  It was noted that the Veteran reported that he worked as a general laborer from May 1967 to July 1969 repairing salvage and 500 pound bomb casings and loading them on boxcars.  Dr. Kritzer indicated that the Veteran reported that he worked as a security guard with various racetracks between 1969 and 1979 and that he ceased working as a security guard in April 1979 due to hypertension and pain in his back and lower extremities, as well as uncontrolled diabetes mellitus.  It was noted that the Veteran also worked in security from December 1982 to April 1983 at a racetrack at a Santa Anita, California, and from April 1983 to July 1983 at a racetrack in Hollywood, California.   Dr Kritzer reported that the Veteran had present complaints including pain in his low back.  Dr. Kritzer stated that another private physician had examined the Veteran (on an unspecified date) and indicated that he had disorders including lumbosacral strain secondary to obesity.  Dr Kritzer's diagnoses did not include a low back disability.  

A July 1984 psychiatric report from T. A. Curtis, M.D., also apparently prepared for the Veteran's private attorney regarding the previously mentioned legal claim against his private employer, reflects that the Veteran suffered from disorders, including back problems, that were aggravated by his work at a racetrack.  Dr. Curtis reported that a February 1980 report from an administrative law judge relates that the Veteran had disorders including lumbosacral strain.  Dr. Curtis indicated that the Veteran had Axis III diagnoses that included cervical and lumbar strains.  

A May 1997 VA treatment entry reflects that the Veteran reported that in May 1997 he walked through what he thought was a door at a metro station and fell six feet.  It was noted that the Veteran had small scratches on his arms and that he felt pain in his chest and back, as well as his right shoulder.  As to the Veteran's back, the examiner reported that the Veteran had full range of motion and some muscle spasms.  The impression was contusions of the chest, neck, shoulder, and elbow.  

A May 2005 lay statement from the Veteran's neighbor reported that the Veteran had pain in his arms and his back all the time.  

A March 2006 lay statement from the Veteran's eldest daughter reflects that the Veteran always complained of some type of pain his arms, shoulders, and back during her childhood.  She stated that he would say the pain was due to an old injury that occurred when he was in the Army.  The Veteran's daughter reported that the Veteran had experienced pain and discomfort since leaving the Army.  

A March 2006 lay statement from another family member indicates that the Veteran had complained of severe pain in his shoulders and both arms, as well as his upper and lower back area, for the over seven years that she had known him.  

An April 2006 lay statement from another daughter of the Veteran, relates that he had complained of pain in his arms, shoulders, and back since she could remember.  She stated that the Veteran reported that the pain was due to lifting and [loading] large, heavy equipment [including artillery shells].  

An April 2006 lay statement from the Veteran's youngest daughter indicates that as a child, she remembered that her father experienced pain in his arms, shoulders, and back.  She stated that the Veteran reported that the pain was due to a military injury.  

An August 2006 VA treatment entry indicates that the Veteran complained of pain in his arms and back that he described as a level 10.  The examiner did not provide any diagnoses.  

A May 2008 VA treatment entry notes that the Veteran complained of pain in his bilateral upper extremities, bilateral deltoids, and his back.  Diagnoses were not provided.  

A December 2008 entry reflects that the Veteran reported that he had pain in his back and shoulders for years.  No diagnoses were indicated.  

Records from the SSA indicate that the Veteran was receiving disability benefits and that he became disabled in July 1983.  

A January 2012 VA spine examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported that his original low back injury occurred during service in 1957.  He stated that he worked with "155 guns" and "HMC M43" cannons and that he had to carry 200 pound shells to the cannons from 1956 to 1958.  The Veteran indicated that he sought medical attention on the average of twice a month and was given Tylenol at that those times.  He reported that he was not put on a light duty profile.  The examiner indicated that the Veteran's service treatment records were not available due to the 1973 fire at the NPRC.  

The diagnosis was severe degenerative disc disease of the thoracolumbar spine.  The examiner commented that the Veteran's claimed low back disability was less likely as not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner reported that no service treatment records were available and no post discharge treatment notes were available for one year after the Veteran's discharge from service.  The examiner stated that the first records that show actual complaints of back pain were dated in dated in 1983 at a VA facility.  The examiner indicated that a July 1984 report to an attorney from Dr. Kritzer states that another physician thought that the Veteran had lumbosacral strain secondary to obesity.  It was noted at that time that the Veteran reported that he could walk two miles, that he could bend, stand, and stoop, and that he could manipulate fine and gross movements of his hands and lift twenty-five pounds.  It was also reported that the Veteran could repeat those activities several times a day.  The examiner maintained that there was no documentation of chronicity and that a January 2012 X-ray showed severe degenerative disc disease.  The examiner stated that, after service, the Veteran worked as a custodian and security guard for many years.  The examiner reported that the Veteran also had a history of two motor vehicle accidents after service.  The examiner indicated that all of those activities could have led to degenerative disc disease.  The examiner commented that there was no way to pinpoint the cause of the severe degenerative disc disease since it could have many causes.  

The probative medical evidence is against the claim.  The examination report concludes that the Veteran's claimed low back disability was less likely as not incurred in or caused by his claimed in-service injury, event, or illness against this finding.  The examination report notes that the Veteran's current low back disability began many years after his period of service, and that a number of post-service causes are possible.  There is no evidence of arthritis (degenerative joint disease) within the one-year presumptive period after the Veteran's period of service.  

The Veteran has alleged in statements and in his testimony, that his current low back disability had its onset during his period of service.  The Veteran and his daughter have stated that he has complained about his back for a long time.  The Board accepts those statements as credible.

However, while the Veteran, as well as his daughters and a neighbor, are competent to report that he had low back problems during his period of service, or that he had low back problems for many years, they are not competent to relate his current claimed low back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).   And the other evidence of record does not support that conclusion.

The preponderance of the evidence is against the claim for entitlement to service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Right and Left Shoulders

The Veteran contends that he has right and left shoulder disabilities that are related to service.  He specifically maintains that he served as an ammunition specialist and as an assistant gunner during service and that he was required to left heavy ammunition by himself which caused right and left shoulder problems.  The Veteran reports that he was involved with 105 Howitzers, 155 Howitzers, and 8-inch Howitzers and that he had to load ammunition for those weapons.  He essentially indicates that he suffered from right and left shoulder problems during service and since service.  

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

The first post-service evidence of record of any possible right shoulder and left shoulder disabilities is in September 1983, many years after the Veteran's period of service.  

A September 1983 VA treatment entry indicates that the Veteran was seen for complaints of back pain and shoulder pain.  The Veteran reported that the pain would gradually come and go.  He was prescribed Tylenol as the occasion required.  A diagnosis was not provided at that time. 

An April 1987 VA treatment entry notes that the Veteran complained of left shoulder pain and instability.  The assessment was rule out a semi frozen (left) shoulder.  An April 1987 VA X-ray report, as to the Veteran's left shoulder, reflects that there was roughening of the cortex of the greater tuberosity that was generally due to rotator cuff stress reaction.  The examiner indicated that there were no soft tissue calcifications, but that early ossification of the coracoclavicular ligament was noted.  

A June 1987 entry notes that the Veteran was seen for bilateral semi frozen shoulders and that he had been undergoing physical therapy.  It was noted that an X-ray shows signs of a rotator cuff (tear).  The assessment was as before.  

Subsequent VA treatment records show treatment for disorders, including variously diagnosed right and left shoulder disabilities, on numerous occasions.  

For example, a May 1997 VA treatment entry reflects that the Veteran reported that he walked through what he thought was a door at a metro station and fell six feet.  It was noted that the Veteran had small scratches on his arms and that he felt pain in his chest and back, as well as his right shoulder.  The impression was contusions of the chest, neck, shoulder, and elbow.  

A May 1987 VA radiological report, as to the Veteran's right shoulder, relates an impression of mild degenerative arthritis of the right shoulder.  

A May 2001 VA treatment report notes that the Veteran was seen for pain in his left upper extremity.  The Veteran reported that he had suffered from intermittent pain to some degree in his neck and arms for many years since his period of service.  He stated that he would lift 200 pound shells and place them on his shoulders during service.  The Veteran indicated that his neck would pop and grind on lateral motion since that time.  It was noted that several years earlier, the Veteran had a motor vehicle accident of great severity with multiple injuries and that since that time, he had suffered from pain in his left upper extremity, which was worse than it had been previously.  The Veteran also reported that his left hand tended to be weaker than his right hand.  The impression was a history of disc disease of the cervical spine, plus possible trauma to the brachial plexus from the Veteran's service activities, and then neck and/or a plexus injury in the motor vehicle crash several years earlier.  The examiner reported that a diabetic mononeuritis or similar pathology might also be contributing factors.  

A May 2005 lay statement from the Veteran's neighbor reported that the Veteran had pain in his arms and his back all the time.  

March 2006 and April 2006 lay statements from the Veteran's daughters (reported in the discussion of the low back disability above) indicate that he had pain in his arms, shoulders and back that he related that pain to an injury that occurred when he was in the Army.  

A January 2012 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that in 1956, he would carry 200 pound shells over his shoulders to cannons.  He stated that he would alternate shoulders due to the pain.  The Veteran indicated that even after his discharge from service, he would still have pain in his shoulders.  He reported that both shoulders hurt all the time and that he had difficulty lifting up both of his arms.  He stated that he could not grip things and that he had trouble opening jars.  

The diagnosis was osteoarthritis of the right and left shoulders.  The examiner commented that the Veteran's claimed right and left shoulder disabilities were less likely as not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner reported that the Veteran's service treatment records were not available and that there were no records available for one year after the Veteran's discharge from service.  The examiner stated that the first mention of shoulder pain was at a VA facility in "1984" and that the Veteran was given Tylenol at that time.  The examiner indicated that in April 1987, a left shoulder X-ray shows toughening of the cortex of the greater tuberosity, generally due to rotator cuff stress reaction and early ossification of the coracoclavicular ligament.  It was noted that the Veteran was sent to physical therapy at that time.  The examiner reported that in May 1997, a right shoulder X-ray showed mild degenerative arthritis.   The examiner stated that a January 2012 left shoulder X-rays noted mild glenohumural osteoarthritis.  

The examiner indicated that there was no chronicity of the Veteran's (bilateral) shoulder pain from the time of discharge.  The examiner reported that degenerative arthritis could be due to many conditions including, but not limited to obesity, motor vehicle accidents (the Veteran had been rear-ended twice since leaving service), and laborer type jobs (the Veteran was a custodian and a security guard after service).  The examiner remarked that due to the lack of records and the many causes of osteoarthritis, it was less likely than not that the Veteran's right and left shoulder disabilities were caused by the claimed in-service injury, event, or illness.  

In a February 2012 addendum to the January 2012 VA orthopedic examination, the examiner indicated that the Veteran's claims file had been reviewed.  The examiner commented that the Veteran's claimed right and left shoulder disabilities were less likely as not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner essentially provided the same opinion as pursuant to the January 2012 VA orthopedic examination.  The examiner, however, did specifically report that in May 2001, the Veteran was seen at a VA facility for bilateral upper extremity pain.  The examiner indicated that the Veteran reported that bilateral upper extremity pain began after carrying 200 pound shell and increased in severity after a motor vehicle crash.  The examiner stated that the May 2001 note indicated that the pain was maybe either due to a brachial plexus injury or diabetic mononeuritis.  

The examiner again indicated that in his opinion there was no evidence of chronicity of shoulder pain.  The examiner again stated that degenerative arthritis could be due to many conditions including, but not limited to obesity, motor vehicle accidents (the Veteran had been rear-ended twice since leaving service), and laborer type jobs (the Veteran was a custodian and a security guard after service).  The examiner again remarked that due to the lack of records and the many causes of osteoarthritis, it was less likely than not that the Veteran's right and left shoulder disabilities were caused by the claimed in-service injury, event, or illness.

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A May 2001 VA treatment report notes that the Veteran was seen for pain in his left upper extremity.  The Veteran reported that he had suffered from intermittent pain to some degree in his neck and arms for many years since his period of service.  He stated that he would lift 200 pound shells and place them on his shoulders during service.  It was noted that several years earlier, the Veteran had a motor vehicle accident of great severity with multiple injuries and that since that time, he had suffered from pain in his left upper extremity, which was worse than it had been previously.  The impression was a history of disc disease of the cervical spine, plus possible trauma to the brachial plexus from the Veteran's service activities, and then neck and/or a plexus injury in the motor vehicle crash several years earlier.  The examiner reported that a diabetic mononeuritis or similar pathology might also be contributing factors.  There is no indication that the VA examiner, pursuant to the May 2001 VA treatment report, reviewed the Veteran's claims file in providing his opinion that the Veteran had possible trauma to the brachial plexus from his service activities.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the author of the May 2001 treatment report did not provide a rationale for his opinion, it has limited probative value.  

Conversely, the January 2012 VA orthopedic examination report, to include the February 2012 addendum, specifically reviewed the Veteran's claims file.  The examiner commented that the Veteran's claimed right and left shoulder disabilities were less likely as not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness.  The examiner provided a cogent rationale for his opinion, discussed the medical evidence, and referred (pursuant to the February 2012 addendum) to the May 2001 VA treatment report.  This report is the most probative evidence of record on this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

None of the probative medical evidence concludes that the Veteran's current right and left shoulder disabilities are related to his period of service.  In fact, the most probative medical evidence is against such a finding, noting that the Veteran's current right and left shoulder disabilities began many years after his period of service, without any medical evidence of a relationship to any incident of service.  

The Veteran has alleged in statements and in his testimony, that his current low right and left shoulder disabilities had their onset during his period of service.  However, while the Veteran, as well as his daughters and a neighbor, are competent to report that he had low back problems during his period of service, or that he had low back problems for many years, they are not competent to relate his current claimed low back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).   And the other evidence of record does not support that conclusion.



The preponderance of the evidence is against the claims for entitlement to service connection for right and left shoulder disabilities; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


